Title: To John Adams from David Sewall, 15 – 19 July 1776
From: Sewall, David
To: Adams, John


     
      Dear Sir
      York July 15th. 1776
     
     Yours of the 15th. ultimo reached me at Watertown some few days since. Gladly would I have remained unnoticed in these Times of difficulty. But I am unexpectedly and unprepared drawn forth (litterally from the Plow) and I fear by some evil Genius in order to stop some greater ability, from lending Aid to Guide the State. Unacquainted With the Arts of Warr, Raw and unexperienced in the Grand Vortex of Politicks, I feel my self quite unequal to the Sphere I am dragged unto. For my Conduct in this department I can promise Nothing. I therefore hope my Friends Expectations will be neither raised or depressed from my Supposed ability, natural or Acquired. As I am Scribling give me leave to Suggest my Ancxiety (Timid creature you will Say or think) from the Immence quantity of Paper Money that is daily Issuing. Money is said to be the Sinues of Warr, But if they are Stretched beyond bearing will they not be in danger of Breaking. Every Government I suppose on the Continent has more or less extant. Will not Some be in danger of Issuing beyond their proportions. Would it not be a matter Worthy the Attentions of Congress to enquire into the Sums extant from each Government and upon What footing? That after any Government shall have extant of their own to a Certain amount, it be recommended to them to Issue no more but to Borrow at a Certain Interest, if they shall be unable in their own Government, to Borrow of the Continent. That While the money is Circulating Suitable assesments be made and in as large Proportions as each Colonys Circumstances will admit. These are Ways that will have a tendency to keep the money Valuable, at the same Time to have a bright look out against Altering or Counterfeiting and perhaps, if No moneys were a Tender in any Government except its own, and Continental it would have a good Tendency and be a Sufficient Check to small Colonys Issuing on their own Credit, beyond their bearings. The manufacturing of Salt Peter in such quantitys in our Colony is really marvellous, and I have an Enthusiastick believe at Times that opportunity will be, to America as 1688 was to England.
     
      I shall be glad of your Correspondence and believe me to be Your most Huml Sert.
      David Sewall
     
     
      The New modelling our Government is I concieve as yet a little premature. The Representative Body is now too large, and from necessity before the year comes about will be curtailed. Innovations in a Constitution where there has been a general Acquiescence should be made with Caution. There is an Inconvenience at the Board in having the Signature of 15 to every Act of State, and We have in Contemplation a Remedy Whether it will be by any 7 or the Signature of the President only is uncertain.
     
     
     P.S. Watertown Augt. 19. 1776
     Since Writing the foregoing the Year 1777 is comming in 76. The expected Independency is arrivd. I have now only Time to say that the Superior Court has Sat at Essex and in the Province of Mayne. My attendance here at those Periods prevents my attending them but, all things I learn were Conducted in Decency and good order.
    